In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Becker, J.), entered June 30, 1989, as directed him to pay the plaintiff wife the sum of $230 per week child support ($115 per week per child), directed him to provide and maintain at his own expense, a life insurance policy with unencumbered benefits of not less than $100,000 for the benefit of the plaintiff until her death or remarriage and thereafter for the children, unless emancipated, directed him to maintain medical insurance for the benefit of the children until they reach the age of 21 years or are otherwise emancipated, and awarded the plaintiff $44,920 due under the terms of a separation agreement between the parties.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Inasmuch as the defendant failed to establish his entitlement to a downward modification of his contractual obliga*614tions, the Supreme Court properly enforced the terms of the parties’ separation agreement. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.